                           Case 20-11177-KBO               Doc 605       Filed 08/28/20         Page 1 of 5




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                              )
             In re:                                                           ) Chapter 11
                                                                              )
             AKORN, INC., et al.,1                                            ) Case No. 20-11177 (KBO)
                                                                              )
                                                Debtors.                      ) (Jointly Administered)
                                                                              )

                              AD HOC GROUP’S STATEMENT IN SUPPORT OF PLAN

                      The Ad Hoc Group and DIP Lenders (collectively, the “Ad Hoc Group”) hereby submit

         this statement in support of the Modified Joint Chapter 11 Plan of Akorn, Inc. and its Debtor

         Affiliates [Docket No. 547] (the “Plan”):2

                                                            STATEMENT

                      1.    The Plan should be confirmed and the Debtors should be authorized to wind down

         their operations in an orderly fashion through the appointment of the Plan Administrator and the

         funding of the Wind-Down Budget by the Stalking Horse Purchaser. As a general matter, the Ad

         Hoc Group is supportive of all aspects of the Debtors’ case in support of confirmation. The Plan

         meets all of the requirements of Section 1129 of the Bankruptcy Code (including the requirement

         of the Debtors’ to obtain at least one consenting impaired class) and was proposed in good-faith.

         More importantly, while not connected to the Sale Transaction as the issues have now been



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
               Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
               Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
               Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
               Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
               Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
               60045.

         2
               Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
               Plan.

26971892.1
                       Case 20-11177-KBO          Doc 605      Filed 08/28/20      Page 2 of 5




         bifurcated by the Court, confirmation of the Plan furthers the Sale Transaction’s purpose in that it

         will grant the Debtors’ (and other parties in interest) closure in these proceedings.

                2.      The various objections filed in opposition to the Plan cover a variety of arguments,

         none of which are sufficient to delay or otherwise impede confirmation. In an effort not to repeat

         the arguments made in the Debtors’ Memorandum of Law in Support of an Order Confirming the

         Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates (the “Confirmation Brief”), the Ad

         Hoc Group files this Statement to specifically address certain of the objections and to otherwise

         correct the record to the extent inaccurate allegations have been made.

             A. The Plan Has Been Accepted By at Least One Impaired Class

                3.      The MDL Plaintiffs wrongly assert that the Plan cannot be confirmed because it

         lacks an impaired accepting class. See 11 U.S.C § 1129(a)(10). In support of this argument, the

         MDL Plaintiffs argue that the Term Loan Lenders are somehow unimpaired as a result of acquiring

         substantially all of the Debtors’ assets through a credit bid. This argument is simply wrong. It is

         true that the Term Loan Lenders have utilized 100% of their prepetition Claim in connection with

         the credit bid, but this only entitles the Term Loan Lenders to take “immediate possession of the

         Purchased Assets as and solely to the extent set forth in the Sale Order, with no further order of

         the Bankruptcy Court required.” Plan Art. III.B.3. This is not, as the MDL Plaintiffs have alleged,

         a “minor impairment,” but is instead a significant alteration of the Term Loan Lenders’ rights

         under the Prepetition Credit Agreement.

                4.      Impairment is an extremely broad concept under the Bankruptcy Code.               As

         explained by the Third Circuit:

                        “Impairment” is a term of art crafted by Congress to determine a
                        creditor’s standing in the confirmation phase of bankruptcy plans.
                        Each creditor has a set of legal, equitable, and contractual rights that
                        may or may not be affected by bankruptcy. If the debtor’s Chapter

26971892.1

                                                           2
                       Case 20-11177-KBO         Doc 605     Filed 08/28/20     Page 3 of 5




                        11 does not leave the creditor’s rights entirely “unaltered,” the
                        creditor’s claim will be labeled as impaired under § 1124(1) of the
                        Bankruptcy Code. If the creditor’s claim is impaired, the Code
                        provides the creditor with a vote that, depending on the value of the
                        creditor’s claim, may be sufficient to defeat confirmation of the
                        bankruptcy plan. See In re PPI Enters. (U.S.), Inc., 324 F.3d 197,
                        202 (3d Cir. 2003) (emphasis added) (citing In re L & J Anaheim
                        Assoc., 995 F.2d 940, 942–43 (9th Cir. 1993)).

         Indeed, courts have gone so far as to hold that the Bankruptcy Code creates a presumption of

         impairment. Id. at 203 (“The Bankruptcy Code creates a presumption of impairment ‘so as to

         enable a creditor to vote on acceptance of the plan.’”) (citing In re Monclova Care Ctr., Inc., 254

         B.R. 167, 178–79 (Bankr. N.D. Ohio 2000); In re Seasons Apartments, L.P., 215 B.R. 953, 958

         (Bankr. W.D. La. 1997)).

                5.      The Term Loan Lenders are impaired under the Plan because it alters their legal,

         equitable, and contractual rights under the Prepetition Credit Agreement. Specifically, outside of

         these Cases, the Term Loan Lenders would have been entitled to realize on their collateral upon

         the occurrence of the various events of default that led to the filing of these Cases. Instead, the

         Term Loan Lenders agreed not to exercise these rights and have the sale process run by the

         Debtors, while at the same time subjecting themselves to the jurisdiction of this Court, as well as

         the provisions of the Bankruptcy Code, the Bankruptcy Rules, and the applicable Local Rules.

         Courts have specifically analyzed this same scenario and determined that it constitutes impairment.

         See, e.g. In re L & J Anaheim Assocs., 995 F.2d 940, 943 (9th Cir. 1993) (holding that a secured

         creditors rights were impaired under a plan that required collateral to be sold at public auction

         instead of allowing the secured creditor to exercise the other remedies to which it was entitled

         under the applicable loan documents). This Court should do the same.

                6.      In addition, the Term Loan Lenders (through the Stalking Horse Purchaser) are not

         simply taking possession of the Debtors’ assets, but are also agreeing to: (a) fund (including with

26971892.1

                                                         3
                        Case 20-11177-KBO         Doc 605      Filed 08/28/20     Page 4 of 5




         their cash collateral) the $35 million Wind-Down Budget; (b) assume in excess of $150 million of

         liabilities that they are not required to; and (c) provide value to additional unsecured creditors by

         virtue of the recent settlement with the official committee of unsecured creditors. This provision

         of additional value in addition to the credit bid – particularly the use of cash collateral – has also

         been found to constitute impairment. See In re Dwellco I Ltd. P’ship, 219 B.R. 5, 13 (Bankr. D.

         Conn. 1998).

             B. The Plan Was Negotiated in Good Faith

                7.      At all times the Plan was negotiated for in good faith by the Debtors and the Term

         Loan Lenders. Indeed, even though the Plan is in no way connected to the Sale Transaction, both

         parties saw the merit in ensuring that the remainder of the Debtors’ estate have a viable Wind-

         Down Budget and exit strategy from these Cases. There was no collusion between the parties to

         mistreat certain subsets of creditors. The Stalking Horse Purchaser is assuming liabilities that it

         has deemed are necessary to the going concern of this business, as is its right. Any remaining

         liabilities will stay at the Debtors’ estates.    The Wind-Down Budget was sized to ensure

         administrative solvency in these Cases. There is, unfortunately, no value available for unsecured

         creditors (or Claims subordinated under Section 510(b) of the Bankruptcy Code) because no viable

         topping bids materialized that would have generated cash proceeds sufficient to provide such a

         recovery.

                8.      The Term Loan Lenders have at all times acted in good faith and in a reasonable

         manner to further the interests of the Debtors and the Debtors’ estates – actions reflected in the

         fact that none of the Debtors’ major stakeholders and the other fiduciaries in these Cases have

         objected to the Plan. What remains are the last ditch effort of a small group of disputed litigation




26971892.1

                                                           4
                        Case 20-11177-KBO         Doc 605     Filed 08/28/20     Page 5 of 5




         claims that appear to want nothing more than to force the Debtors into a liquidation after the close

         of the Sale Transaction. Such a result serves nobody’s interest.

                                                  CONCLUSION

                  For the foregoing reasons, the Ad Hoc Group respectfully requests that this Court confirm

         the Plan.


             Dated:   Wilmington, Delaware
                      August 28, 2020

                                                         /s/ Robert F. Poppiti, Jr.
                                                         YOUNG CONAWAY STARGATT &
                                                         TAYLOR, LLP
                                                         Robert S. Brady (No. 2847)
                                                         Robert F. Poppiti, Jr. (No. 5052)
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Telephone: (302) 571-6600
                                                         Facsimile: (302) 571-1253
                                                         Email: rbrady@ycst.com
                                                                rpoppiti@ycst.com

                                                         -and-

                                                         GIBSON, DUNN & CRUTCHER LLP
                                                         Scott J. Greenberg (admitted pro hac vice)
                                                         Steven A. Domanowski (admitted pro hac vice)
                                                         Jeremy D. Evans (admitted pro hac vice)
                                                         200 Park Avenue
                                                         New York, New York 10166
                                                         Telephone: (212) 351-4000
                                                         Facsimile: (212) 351-4035
                                                         Email: sgreenberg@gibsondunn.com
                                                                sdomanowski@gibsondunn.com
                                                                jevans@gibsondunn.com

                                                         Counsel to the Ad Hoc Term Lender Group




26971892.1

                                                          5
